No. 8 9 - 2 1 6
             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1990




IN RE THE MARRIAGE OF
LANA JEAN GALLANT,
               Petitioner and. Respondent,
       and
HARRY GALLANT,
               Respondent and Appellant.




APPEAL FROM:   District Court of the Eighth Judicial District,
               In and for the County of Cascade,
               The Honorable Thomas McKittrick, Judge presiding.
COUNSEL OF RECORD:
       For Appellant:
               Mark A. Vucurovich; Henningsen, Purcell, Vucurovich
               & Richardson, Butte, Montana

       For Respondent:
               J. Mark Stahly; Jackson, Murdo     &   Grant, Helena, Montana



                                   Submitted on Briefs:      Dec. 1, 1 9 8 9
                                      Decided :   February 15, 1990
Justice John C. Sheehy delivered the Opinion of the Court.



     Harry Gallant appeals from a judgment of the District Court,
Eighth Judicial District, Cascade County, finding him liable for
$6,367.38 in child support arrearages, medical expenses and
attorney fees.    We affirm the District Court.
     The sole issue presented is whether the court erred in finding
the father liable for $4,050 in child support arrearages.
     Harry and Lana Jean Gallant were divorced in September, 1980.
Lana Jean Gallant was awarded custody of the minor child, and Harry
was required to pay all reasonable medical, optical and dental
bills incurred on behalf of the child, as well as $75 per month in
child support. The court recognized the fatherlsdisability as a
result of an industrial accident, and allowed him to forego payment
until he received his disability benefits.
     The father began receiving $1,000 per month in Workers1
Compensation benefits in the fall of 1981. It is uncontroverted
that he helped pay his son's medical expenses from 1981 to 1985.
In 1981 or 1982, father agreed to turn over a trailer to the mother
as partial payment of back child support. Mother subsequently sold
the trailer for $6,000.
     In April, 1985, father began receiving Social Security
benefits of $850 per month, as well as union retirement benefits
of $330 per month, making his total monthly income approximately
$1,180. In addition, he received a lump sum payment of past Social
Security benefits totalling $36,000.00.
     Father made no child support payments, and no medical payments
from 1986 on, despite requests from the mother.       Subsequently,
mother retained counsel and filed a motion for order to show cause
why contempt should not issue for the father's failure to pay child
support and reasonable medical bills. Hearing on the matter took
place on November 17, 1987, and judgment and order issued on
February 21, 1989. The District Court found that the father was
86 months behind in child support, amounting to $6,450. The court
credited him with $2,400, the amount the mother testified she had
netted on the sale of the mobile trailer. The court found the
father also owed $1,238.09 in medical expenses. The court noted
that the parties1 child had been receiving $325 per month in Social
Security benefits since 1985, but declined to discharge the child
support obligation in light of those benefits. This appeal ensued.
Appellant appeals'only the child support ruling.
     The father contends that the District Court erred in finding
he owes child support arrearages.      Father argues that he has
substantially complied with the decree's child support obligations
by turning the house trailer over to his ex-wife, and by obtaining
Social Security payments for the child.
     The mother testified that she received $2,400 from the sale
of the trailer after costs were deducted.       This testimony is
unrefuted. The court took into consideration statements by both
parties that the transfer of the property was in lieu of child
support payments.    The court then subtracted $2,400 from its
calculation of arrearages:
     86 months at $75/month         $6,450.00
        Less: Credit from transfer
              of property           $2,400.00


       Father has raised no objection to the $2,400 figure offered
by the wife.   Rather, he asserts that the parties agreed that the
transfer would absolve husband of all arrearages.     The District
Court properly disregarded the claim, as such modification requires
the written consent of the parties.    Section 40-4-208 (2)(b)(ii),
MCA.   Thus, after crediting father for $2,400, the court properly
adjudged the remaining $4,050 due and owing.
     Father also contends that his obtaining of Social Security
payments for the child serves as substantial complaince with the
support obligation.        He states that the parties agreed at the
decree's inception to terminate child support upon obtainment of
Social Security benefits. No such provision is contained with the
partiesf dissolution decree.
     The father's claim of substantial compliance with the child
support    order    does   not   meet   the   standard   of   Ifsubstantial
complianceIf set forth in In Re the Marriage of Sabo (1986), 224
Mont. 252, 256, 730 P.2d 1112, 1114 and Williams v. Budke (1980),
186 Mont. 71, 74-5, 606 P.2d 515, 517.            The surrender of the
trailer here accounted for only one-third of the outstanding child
support debt.      Further, the attainment of Social Security benefits
for the child is not an "expenditure [by the father] which
constitutes substantial compliance with the spirit and intent of
the decree."    In Re Marriage of Cook (1986), 223, 299 Mont. 293,
725 P.2d 562, 566.       Such benefits in no way constitute an
expenditure from the father.         The father has neither shown nor
pleaded substantial and continued changed circumstances that would
serve to allow modification.            Section 40-4-208 (2)(b)(i), MCA.
Conversely, the mother           shown actual need for the support. The
parties1 child has accrued substantial medical bills due to his
physical disability.       This Court is reticent because of statutory
limitation to relieve an obligor parent of past due child support
obligations.    State ex. re1 Blakeslee v. Horton (1986), 222 Mont.
351, 722 P.2d 1148 1150-51; Sabo, supra.
         We affirm the District C o u r t .



                                              i/;
                                              i
                                                    Justice   f
    We Concur:                A




            hief Justice
-